         Case 5:15-cr-00474-JLS Document 179 Filed 07/23/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                       :
                                               :
                                               :
                       v.                      :   CRIMINAL ACTION NO. 15-CR-0474-3
                                               :
RICHARD PERNELL BURTON, JR.                    :

                                              ORDER

       AND NOW, this        23rd          day of July, 2020, upon review of Defendant’s “CARES

Act/Compassionate Release Motion” (Docket No. 164), “Emergency Motion to Modify Sentence

in Wake of Covid-19 Crisis/Emergency Compassionate Release” (Docket No. 165), “Letter for

Emergency Motion” (Docket No. 167), “Letter to Reduce Sentence” (Docket No. 168), “Letter

to Reduce Sentence Compassionate Release” (Docket No. 172), “Motion Letter to Reduce

Sentence Compassionate Release” (Docket No. 173), and “Motion Letter to Reduce Sentence”

(Docket No. 175), it is hereby ORDERED Defendant’s motions are DENIED, as he does not

qualify for release from incarceration.

                                               BY THE COURT:



                                               /s/ Jeffrey L. Schmehl
                                               JEFFREY L. SCHMEHL, J.
